t c memo united_states tax_court justin carl laue petitioner v commissioner of internal revenue respondent docket nos filed date justin carl laue pro_se joseph a peters for respondent memorandum findings_of_fact and opinion jacobs judge petitioner asserts that the money he received from broadband management solutions l l c bms specifically wages and nonemployee compensation he earned during and was for labor and not services and therefore does not constitute taxable_income he filed form sec_1040 u s individual_income_tax_return for and reporting zero as the amount of his taxable_income for each year he claimed refunds for all amounts withheld from his paychecks eg federal_income_tax withholding federal employment_tax withholding and state_income_tax withholding after initially processing these purported returns respondent deemed each to be frivolous respondent thereafter determined petitioner’s income from third-party payor information prepared substitutes for returns and issued petitioner notices of deficiency in those notices respondent made the following determinations year deficiency dollar_figure big_number additions to tax sec_6651 sec_6651 a sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1respondent concedes the sec_6651 additions to tax after respondent’s concession the issues remaining for decision are whether petitioner had unreported income as respondent determined whether petitioner is liable for the additions to tax for failing to timely file his income_tax returns whether petitioner is liable for the additions to tax for failing to make estimated_tax payments and whether petitioner is liable for sanctions pursuant to sec_6673 all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules of practices and procedures findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in colorado when he filed his petitions during and petitioner worked for bms bms paid petitioner for his services at trial after repeatedly evading questions posed to him by the court petitioner begrudgingly stated that the money he received from bms was for labor but claimed that the amounts received were not gains profit or income made in the course of a trade_or_business in bms made two types of payments to petitioner one type in the total amount of dollar_figure was characterized by bms as wages in its payroll register and on the form_w-2 wage and tax statement that bms provided to petitioner and the internal_revenue_service that form_w-2 is included in the record the other type of payment was characterized by bms as nonemployee compensation respondent determined the amount of petitioner’s nonemployee compensation to be dollar_figure however the record does not contain direct evidence as to the specific amount in bms paid petitioner dollar_figure as nonemployee compensation a form 1099-misc miscellaneous income reporting that bms paid petitioner dollar_figure as nonemployee compensation_for is contained in the record petitioner’s form_1040 reported the following amounts of income dollar_figure that petitioner received as distributions from retirement accounts petitioner characterized these distributions as wages and dollar_figure as a state_income_tax refund no other income was reported on the form_1040 petitioner claimed withholding credits totaling dollar_figure an amount he calculated by adding all amounts withheld from his bms paychecks as well as the standard_deduction attached to the form_1040 were a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on which petitioner reported he received zero wages tips or other compensation and a corrected form 1099-misc on which petitioner reported he received zero in nonemployee compensation on the corrected form 1099-misc petitioner typed this corrected form 1099-misc is submitted to rebut a document known to have been submitted by the party identified above as ‘payer’ ie bms which erroneously alleges a payment to the party identified above as the ‘recipient’ of gains profit or income made in the course of a trade_or_business under penalty of perjury i declare that i have examined this statement and to the best of my knowledge and belief it is true correct and complete on his form_1040 petitioner reported he received no wages nonemployee compensation or income of any kind petitioner attached two corrected forms 1099-misc each stated that he received no nonemployee compensation both forms 1099-misc contained a typed disclaimer stating that the forms 1099-misc bms filed erroneously alleges a payment to petitioner made in the course of a ‘trade or business’ on date respondent mailed petitioner a letter informing him that his purported tax_return for had been rejected on date respondent mailed petitioner a letter informing him that his purported tax_return for had been rejected on date respondent assessed frivolous_return penalties against petitioner for his tax_year petitioner does not challenge these penalties on date respondent prepared substitutes for returns pursuant to sec_6020 for and on date respondent mailed petitioner two notices of deficiency one for and the other for opinion i whether petitioner had unreported income in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it wrong see rule a 290_us_111 in unreported income cases however the commissioner must establish some reasonable foundation for the assessment to preserve the presumption of correctness see 937_f2d_1548 10th cir aff’g tcmemo_1989_552 respondent has established that reasonable foundation with respect to respondent introduced a copy of the form_w-2 bms prepared reporting that it paid petitioner dollar_figure in wages the notice_of_deficiency refers to this amount as well as to dollar_figure in nonemployee compensation attached to the notice_of_deficiency were form_4549 income_tax examination changes and form 886-a explanation of items these documents detail the calculations respondent made in reaching his determination for with respect to respondent introduced a form 1099-misc prepared by bms reporting that it paid petitioner dollar_figure as nonemployee compensation the notice_of_deficiency for refers to a total of dollar_figure in nonemployee compensation form_4549 and form 886-a were attached to the notice_of_deficiency and provide the calculations respondent used in making his determination for these documents demonstrate that respondent had information linking petitioner to an income-producing activity ie his employment respondent’s documentation is similar to that presented in 774_f2d_932 9th cir where the court_of_appeals for the ninth circuit held that the commissioner had sufficiently linked the taxpayers with income-producing activities the record in rapp contained the notices of deficiency summonses to third parties form_1040 and various documents the commissioner prepared in finding these documents sufficient for the requisite linkage the court stated these records reflect that the irs had before it information linking the rapps the taxpayers with income-producing activities including employment the sale of their residence and involvement in a business although the underlying information does not itself appear in the record id pincite the court noted that the taxpayers did not attack the presumption of correctness of the commissioner’s determination on the ground that there was no linking of the taxpayers with the income-producing activities but rather argued only that the commissioner did not properly allow them certain deductions id see also banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir petitioner does not challenge respondent’s determination on the ground that there was no information linking him with the income-producing activity moreover we find it telling that petitioner attached to his form_1040 a corrected form 1099-misc and attached two corrected forms 1099-misc to his form_1040 all of these corrected forms 1099-misc showed zero income we ascertain from the aforesaid actions that petitioner received at least one form 1099-misc for and at least two forms 1099-misc for from bms this would in turn enable us to ascertain that although the record contains no direct evidence as to the specific amounts he received that bms designated as nonemployee compensation_for and petitioner in reality received amounts in excess of those reflected by direct evidence 1the court_of_appeals for the ninth circuit requires the commissioner to present a minimal evidentiary foundation for the deficiency in unreported income cases see 596_f2d_358 9th cir rev’g 67_tc_672 this is a higher evidentiary standard than that required by the court_of_appeals for the tenth circuit 2we note that sec_6201 is not applicable sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on continued we therefore find that the connection between petitioner and the income- producing activity is sufficiently acknowledged to permit the presumption of correctness to attach to respondent’s determination see rapp v commissioner f 2d pincite hahn v commissioner tcmemo_1992_203 petitioner thus bears the burden of proving respondent’s deficiency determination to be arbitrary or erroneous he has failed to do so petitioner argues that the moneys he received from bms do not constitute income he further argues that because respondent initially processed his purported and federal_income_tax returns respondent is required to accept those returns as valid petitioner contends that the money he received from bms is for his labor and is not taxable because it was not gains profit or income made in the course of a trade_or_business petitioner’s contention is characteristic of tax-protester rhetoric that has been universally rejected by this and other courts continued an information_return eg a form_w-2 or a form 1099-misc and has fully cooperated with the secretary then the secretary has the burden of producing reasonable and probative information regarding the deficiency in addition to the information reported on the information returns petitioner’s arguments are not reasonable and he has not cooperated with respondent’s agents sec_61 defines gross_income as all income from whatever source derived including compensation_for services petitioner’s position is frivolous and devoid of any basis in law we need not refute petitioner’s logic with somber reasoning and copious citation of precedent for to do so might suggest that it has some colorable merit see 737_f2d_1417 5th cir 136_tc_498 petitioner’s second argument is that because his purported and federal_income_tax returns were initially processed as valid respondent is forbidden from reclassifying those returns as frivolous and bound to accept his tax computation petitioner cites service_center advice date for the proposition that once the document is treated by the service as a valid_return it is deemed to have satisfied the 82_tc_766 aff’d per curiam 793_f2d_139 6th cir test and therefore should be considered a return for all tax purposes initially we note that a service_center advice is not precedent is not law and is not binding regardless petitioner misconstrues service_center advice that advice merely states that in cases where the commissioner accepts a tax_return as valid for some purposes he must treat that return as valid for all purposes it does not state that if the commissioner mistakenly begins to process a frivolous_return as valid the commissioner may not correct the error respondent did not act in an arbitrary or erroneous manner by rejecting petitioner’s and tax returns as frivolous in beard v commissioner t c pincite we held that for a tax_return to be considered valid four requirements must be satisfied first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury petitioner’s purported returns fail the very first test because he did not include his wages and nonemployee compensation on those returns moreover he attached a form_4852 and corrected forms 1099-misc in an affirmative attempt to avoid reporting the amounts of his income petitioner’s purported returns also fail the third test because he takes an unreasonable position in claiming that wages and nonemployee compensation he received are not income as we previously stated in coulton v commissioner t c memo the commissioner should not be forced to accept as a return a document clearly not intended to provide the required information petitioner refers to the opinion of the court_of_appeals for the ninth circuit in 618_f2d_74 9th cir holding that a return filed by an individual who had inserted zeros in the spaces reserved for entering exemptions income_tax and tax withheld constituted a valid_return the court therein concluded that the commissioner should have accepted the taxpayer’s income_tax returns as valid because a return containing false or misleading figures is still a return id pincite petitioner’s case is appealable to the court_of_appeals for the tenth circuit whose opinions pursuant to 54_tc_742 aff’d 445_f2d_985 10th cir we follow in 638_f2d_182 10th cir a criminal case an individual inserted zeros in all of the spaces on his tax_return the taxpayer relying on long argued that his was a valid_return the court_of_appeals for the tenth circuit reviewed the opinion of the court_of_appeals for the ninth circuit in long and stated that we respectfully disagree with that decision rickman f 2d pincite the court then held that the taxpayer had failed to file a valid tax_return we therefore find that petitioner has failed to establish that respondent’s determination of his unreported income was arbitrary or erroneous we sustain respondent’s determination in that regard ii additions to tax sec_7491 provides that the commissioner bears the burden of production and must produce sufficient evidence showing the imposition of an addition_to_tax or a penalty is appropriate if the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return by the time prescribed by law unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 mcgowan v commissioner tcmemo_2009_172 respondent has met his burden of production by demonstrating that petitioner’s purported federal tax returns were not valid under the test set forth in beard as noted supra p petitioner has not otherwise provided a reasonable_cause for not filing we therefore sustain respondent’s imposition of the addition_to_tax under sec_6651 b sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on individual taxpayers who underpay their estimated income_tax respondent determined that petitioner is liable for the addition_to_tax for and a taxpayer has an obligation to pay estimated_tax for a particular year if he has a required_annual_payment for that year sec_6654 a required_annual_payment is generally equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his or her tax for the year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 127_tc_200 aff’d 521_f3d_1289 10th cir brennan v commissioner tcmemo_2009_77 respondent may meet his burden of production by showing petitioner’s liability for the year at issue and the immediately preceding year respondent has demonstrated that petitioner had tax_liabilities for and and that he made no tax_payments respondent established and petitioner conceded that petitioner had a tax_liability for respondent introduced transcripts showing that petitioner filed a federal_income_tax return for that he had a tax_liability for that year and that he paid the tax in contrast petitioner did not offer any evidence of his own to refute respondent’s evidence nor did petitioner argue or establish any of the defenses enumerated in sec_6654 consequently respondent’s imposition of the sec_6654 addition_to_tax is sustained see perkins v commissioner tcmemo_2011_207 iii sec_6673 sanctions at trial respondent’s counsel requested that the court impose sanctions against petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner was notified of respondent’s intention to pursue sanctions under sec_6673 both in respondent’s motion for partial summary_judgment filed date and in respondent’s pretrial memorandum petitioner nonetheless went ahead in making his frivolous arguments at trial petitioner’s position in these cases is frivolous and groundless his argument that the wages and nonemployee compensation paid to him by his employer are not income lacks merit petitioner was evasive throughout his trial in responding to the court’s questions he denied receiving wages from bms he denied he provided services to bms and he denied that bms was in a trade_or_business we agree with respondent that sanctioning petitioner is warranted pursuant to the authority granted to us under sec_6673 we shall require petitioner to pay to the united_states a penalty of dollar_figure to reflect respondent’s concessions decisions will be entered under rule 3petitioner argued that trade_or_business is defined as the performance or the function of a public_office
